        Case 2:20-ap-01022-VZ                   Doc 45 Filed 07/16/20 Entered 07/16/20 22:38:40                                      Desc
                                                 Main Document    Page 1 of 5

Attorney or Party Name, Address, Telephone & FAX                          FOR COURT USE ONLY
Nos., State Bar No. & Email Address
BENJAMIN TAYLOR (State Bar No. 240636)
btaylor@taylorlawfirmpc.com
THE LAW OFFICES OF BENJAMIN TAYLOR
A Professional Corporation
1880 Century Park East, Suite 714
Los Angeles, California 90067
Telephone: (310) 201-7600
Facsimile: (310) 201-7601




     Individual appearing without attorney
     Attorney for: Plaintiff

                                     UNITED STATES BANKRUPTCY COURT
                       CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION DIVISION

In re:
                                                                          CASE NO.:               2:19-bk-24804-VZ
YUETING JIA
                                                                          ADVERSARY NO.: 2:20-ap-01022-VZ

                                                                          CHAPTER:                11
                                                           Debtor(s).

HONG LIU, an individual,                                                                    JOINT STATUS REPORT
                                                                                               [LBR 7016-1(a)(2)]

                                                                          DATE:                 07/16/2020
                                                          Plaintiff(s).
                                                                          TIME:
                                 vs.                                      COURTROOM:            Courtroom 1368
YUETING JIA, an individual,                                               ADDRESS:              United States Bankruptcy Court
                                                                                                Edward R. Roybal Federal Building
                                                                                                255 E. Temple Street
                                                                                                Los Angeles, CA 90012
                                                      Defendant(s).


The parties submit the following JOINT STATUS REPORT in accordance with LBR 7016-1(a)(2):

A. PLEADINGS/SERVICE:
    1. Have all parties been served with the complaint/counterclaim/cross-claim, etc.                                        Yes              No
       (Claims Documents)?
    2. Have all parties filed and served answers to the Claims Documents?                                                    Yes          No
    3. Have all motions addressed to the Claims Documents been resolved?                                                     Yes          No
    4. Have counsel met and conferred in compliance with LBR 7026-1?                                                         Yes          No




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                        Page 1                                        F 7016-1.STATUS.REPORT
         Case 2:20-ap-01022-VZ                   Doc 45 Filed 07/16/20 Entered 07/16/20 22:38:40                                      Desc
                                                  Main Document    Page 2 of 5

    5. If your answer to any of the four preceding questions is anything other than an unqualified “YES,” please
       explain below (or on attached page):
       The Defendant may file a motion for summary judgment.




B. READINESS FOR TRIAL:

    1.       When will you be ready for trial in this case?
                                  Plaintiff                                                          Defendant
         Plaintiff seeks to proceed without any further delay                    September 2021
         and requests a trial date of December 1, 2020.


    2. If your answer to the above is more than 4 months after the summons issued in this case, give reasons for further
       delay.
                                Plaintiff                                         Defendant
         Administrative issues and caution as a result of        To allow time for discovery, including third party
         COVID-19. In addition, the parties have engaged in      discovery on out-of-state witnesses, and to allow time
         extensive settlement discussions.                       for pre-trial motions after completion of discovery.

    3. When do you expect to complete your discovery efforts?
                              Plaintiff                                     Defendant
       September 30, 2020                                     Approximately 9 months (April 30, 2021)



   4. What additional discovery do you require to prepare for trial?
                                Plaintiff                                        Defendant
       Requests for production of documents, requests for        Interrogatories, Requests for Admissions, Requests for
       admission, interrogatories, and despostions of            Productions of Documents, and depositions. Discovery
       Defendant, Faraday, its affiliates, and relevant 3rd      is needed from Plaintiff and third parties. Expert
       parties. Expert depositions and discovery, if identified  witness depositions and discovery, if identified.
C. TRIAL TIME:

    1. What is your estimate of the time required to present your side of the case at trial (including rebuttal stage if
       applicable)?
                               Plaintiff                                         Defendant
         Three days.                                                              3-4 days.



    2. How many witnesses do you intend to call at trial (including opposing parties)?
                            Plaintiff                                            Defendant
         5-15                                                                      5-15 witnesses, subject to discovery and ability of the
                                                                                   parties to resolve any disputes regarding the
                                                                                   admission of documents and narrow issues for trial.



          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                         Page 2                                        F 7016-1.STATUS.REPORT
        Case 2:20-ap-01022-VZ                   Doc 45 Filed 07/16/20 Entered 07/16/20 22:38:40                                      Desc
                                                 Main Document    Page 3 of 5

    3. How many exhibits do you anticipate using at trial?
                             Plaintiff                                                          Defendant
       15-100                                                                       100-500 exhibits.



D. PRETRIAL CONFERENCE:

    A pretrial conference is usually conducted between a week to a month before trial, at which time a pretrial order will
    be signed by the court. [See LBR 7016-1.] If you believe that a pre-trial conference is not necessary or appropriate in
    this case, please so note below, stating your reasons:

                               Plaintiff                                                                 Defendant
     Pretrial conference         is      is not requested                     Pretrial conference         is    is not requested
     Reasons:                                                                 Reasons:
     To focus/establish the factual and legal issues for trial,                To narrow/set forth the factual and legal issues for trial,
     identify/ exchange exhibits, resolve authenticity issues,                 identify/exchange exhibits, resolve authenticity issues,
     and create an efficient trial schedule.                                   and create an efficient trial schedule.
                              Plaintiff                                                              Defendant
     Pretrial conference should be set after:                                 Pretrial conference should be set after:
     (date) 11/01/2020                                                        (date) 04/30/2021


E. SETTLEMENT:

    1. What is the status of settlement efforts?
        Plaintiff: The Parties engaged in settlement dialogue. However, settlement talks have broken down. Defendant:
        The parties previously attended mediation that did not result in a settlement. The parties exchanged offers
        following the commencement of the adversary proceeding and settlement discussions are ongoing.

    2. Has this dispute been formally mediated?                        Yes           No
       If so, when?
        May 2019


    3. Do you want this matter sent to mediation at this time?

                                 Plaintiff                                                               Defendant

                                 Yes           No                                                        Yes           No




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                        Page 3                                        F 7016-1.STATUS.REPORT
         Case 2:20-ap-01022-VZ                   Doc 45 Filed 07/16/20 Entered 07/16/20 22:38:40                                      Desc
                                                  Main Document    Page 4 of 5

F. FINAL JUDGMENT/ORDER:

     Any party who contests the bankruptcy court’s authority to enter a final judgment and/or order in this adversary
     proceeding must raise its objection below. Failure to select either box below may be deemed consent.

                             Plaintiff                                                                Defendant
          I do consent                                                             I do consent
          I do not consent                                                         I do not consent
      to the bankruptcy court’s entry of a final judgment                      to the bankruptcy court’s entry of a final judgment
      and/or order in this adversary proceeding.                               and/or order in this adversary proceeding.


G.   ADDITIONAL COMMENTS/RECOMMENDATIONS RE TRIAL: (Use additional page if necessary)
     Plaintiff envisions combining resolution of Plaintiff’s Proof of Claims (which is currently unliquidated) with this
     adversary proceeding, provided that Plaintiff’s suggested trial date and all all other relevant dates are complied with
     by Defendant.

     Defendant agrees that Plaintiff’s asserted debt can be liquidated in connection with the adversary proceeding as
     Plaintiff must establish the existence of a debt as part of his case in chief.




Respectfully submitted,

Date: 07/16/2020                                                                Date: 07/16/2020

The Law Office of Benjamin Taylor
__________________________________________                                       Smiley Wang-Ekvall, LLP
                                                                                ___________________________________________
Printed name of law firm                                                        Printed name of law firm


__________________________________________                                      /s/ Robert S. Marticello
                                                                                ___________________________________________
Signature                                                                       Signature

 Benjamin Taylor
__________________________________________                                       Robert S. Marticello
                                                                                ___________________________________________
Printed name                                                                    Printed name

               Hong Liu, Plaintiff
Attorney for: ________________________________                                                Defendant Yueting Jia
                                                                                Attorney for: _________________________________




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                         Page 4                                        F 7016-1.STATUS.REPORT
        Case 2:20-ap-01022-VZ                   Doc 45 Filed 07/16/20 Entered 07/16/20 22:38:40                                      Desc
                                                 Main Document    Page 5 of 5

                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
1880 Century Park East, Suite 714
Los Angeles, CA 90067
A true and correct copy of the foregoing document entitled: JOINT STATUS REPORT [LBR 7016-1(a)(2)] will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 07/16/2020 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Rmarticello@swelawfirm.com - Attorney for Defendant
lekvall@swelawfirm.com - Attorney for Defendant
ustpregion16.la.ecf@usdoj.gov - U.S. Trustee



                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)                , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                  , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 07/16/2020        Benjamin Taylor
 Date                     Printed Name                                                        Signature
         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                        Page 5                                        F 7016-1.STATUS.REPORT
